Exhibit 10.1

July 13, 2006

Accentia Biopharmaceuticals, Inc.

The Analytica Group, Inc.

TEAMM Pharmaceuticals, Inc.

324 South Hyde Park Ave., Suite 350

Tampa, Florida 33606

Attention: Chief Financial Officer

Re: Overadvance Side Letter

Reference is hereby made to that certain Amended and Restated Security Agreement
dated as of April 29, 2005, and amended and restated as of February 13, 2006, by
and among Accentia Biopharmaceuticals, Inc., a Florida corporation (“Parent”),
The Analytica Group, Inc., a Florida corporation (“Analytica”), TEAMM
Pharmaceuticals, Inc., a Florida corporation by way of joinder dated as of the
date hereof (“Teamm” and, together with Analytica and Parent, the “Companies”
and, each a “Company”) and Laurus Master Fund, Ltd. (“Laurus”) (as amended,
modified and/or supplemented from time to time, the “Security Agreement”).
Capitalized terms used but not defined herein shall have the meanings ascribed
them in the Security Agreement. Reference is made to the letter agreement, dated
as of December 29, 2005, by and between the Parent, Analytica, The Francis E.
O’Donnell, Gr. Irrevocable Trust No. 1 and Laurus (the “Existing Overadvance
Waiver”), pursuant to the terms of which Laurus agreed with the Parent and
Analytica to provide an Overadvance in the maximum amount of $2,500,000 through
the period commencing on December 29, 2005 and continuing through July 1, 2006
(the “Existing Overadvance”). In consideration of the agreements set forth
below, the receipt and sufficiency of which is hereby acknowledged,
notwithstanding the terms of the Existing Overadvance Waiver, the parties hereto
each hereby acknowledge that the Existing Overadvance shall be repaid in full on
the date hereof and that, from and after the date hereof, the Existing
Overadvance Waiver shall be of no further force or effect.

Subject to satisfaction of the Overadvance Conditions (as defined below), Laurus
is hereby notifying the Companies of its decision to again exercise the
discretion granted to it pursuant to Section 2(a)(ii) of the Security Agreement
to make Loans to the Companies during the Period (as defined below) in excess of
the Formula Amount on the date hereof (the “Overadvances”). Subject to
satisfaction of the Overadvance Conditions, the aggregate principal amount of
the Overadvances as of the date hereof shall be $7,500,000 and shall at no time
hereafter exceed the Maximum Overadvance Limit (as defined below) .
Notwithstanding anything herein to the contrary, the Maximum Overadvance Limit
shall at no time be greater



--------------------------------------------------------------------------------

than the remainder of (x) $20,000,000 less (y) the principal amount of all
Obligations (other than the Overadvance) outstanding at such time (and shall be
reduced as and when necessary to comply with the foregoing)..

In connection with making the Overadvances, during and in respect of the period
commencing on the date hereof through and including the January 1, 2007 (or
earlier to the extent that the Overadvances are earlier permanently repaid in
full per the terms of the proviso set forth at the end of this sentence) (the
“Period”), Laurus hereby waives compliance with Section 3 of the Security
Agreement, but solely as such provision relates to the immediate repayment
requirement for Overadvances. Laurus further agrees that solely for such Period
(but not thereafter), (i) the incurrence and existence of the Overadvances in
itself shall not trigger an Event of Default under Section 19(a) of the Security
Agreement and (ii) notwithstanding anything to the contrary set forth in
Section 5(b)(ii) of the Security Agreement, during the Period, the rate of
interest applicable to such Overadvances shall be the “prime rate” published in
The Wall Street Journal from time to time (the “Prime Rate”), plus two percent
(2%) (collectively, the “Overadvance Rate”). Interest shall be (i) calculated on
the basis of a 360 day year, and (ii) payable monthly, in arrears, commencing on
August 1, 2006 on the first business day of each consecutive calendar month
thereafter through and including the expiration of the Period, whether by
acceleration or otherwise. All other terms and provisions of the Security
Agreement and the Ancillary Agreements shall remain in full force and effect.
For the avoidance of doubt, all proceeds applied by any Company in repayment of
its obligations to Laurus hereunder and under the Security Agreement and the
Ancillary Agreements shall be first applied as a repayment of the Overadvances
unless otherwise agreed by Laurus. Once repaid, Overadvances may be reborrowed
during the Period provided that the aggregate amount of all outstanding
Overadvances shall not at any time exceed the Maximum Overadvance Limit then in
effect.

The Companies hereby each acknowledge and agree that Laurus’ obligation to fund
the Funded Overadvance on the date hereof and each permitted reborrowing thereof
after the date hereof (subject to the Maximum Overadvance Limit) shall, at the
time of such making of such Funded Overadvance or reborrowing, and immediately
after giving effect thereto, be subject to the satisfaction of the following
conditions (the “Overadvance Conditions”): (i) no Event of Default shall exist
and be continuing as of such date; (ii) all representations, warranties and
covenants made by the Companies in connection with the Security Agreement and
the Ancillary Agreements shall be true, correct and complete as of such date;
and (iii) the Companies and their respective Subsidiaries shall, within thirty
(30) days of the date hereof have taken all action necessary to grant Laurus
“control” over all of the Companies’ and their respective Subsidiaries’ Deposit
Accounts (the “Control Accounts”), with any agreements establishing “control” to
be in form and substance satisfactory to Laurus. “Control” over such Control
Accounts shall be released upon the indefeasible repayment in full and
termination of the Overadvance (together with all accrued interest and fees
which remain unpaid in respect thereof).

The Companies hereby agree and acknowledge that they shall, on a joint and
several basis: (x) permanently and immediately repay in full all amounts
outstanding under the Overadvances upon expiration of the Period together with
accrued interest and fees which remain unpaid in respect thereof and
(y) immediately repay all amounts outstanding under the Overadvances which are
at any time in excess of the Maximum Overadvance Limit during the

 

2



--------------------------------------------------------------------------------

Period, together with accrued interest and fees which remain unpaid in respect
thereof. The failure to make any required repayment of the Overadvances shall
give rise to an immediate Event of Default. The “Maximum Overadvance Limit”
shall initially be $7,500,000 and shall be permanently reduced (but not below
$0) (x) by an amount equal and limited to $2,500,000 upon the earlier to occur
of July 31, 2006 and the date upon which the Companies first borrow funds from
Laurus on the basis of the Eligible Accounts of Teamm and (y) by the amount of
the net proceeds (as determined by Laurus in its sole discretion) of a Teamm
Transaction (as defined below).

The Companies further acknowledge and agree that (x) the proceeds of the
Overadvances shall be used to repay in full all outstanding obligations owing to
Harbinger Mezzanine Partners, LP and its affiliates (collectively, “Harbinger”)
and that as a result of such repayment no further obligations shall be owing by
the Parent or any of its Subsidiaries to Harbinger, (y) all guarantees and
security interests (and all other interests and obligations related thereto)
granted by the Parent or any of its Subsidiaries for the benefit of Harbinger or
any of its affiliates shall be terminated (and evidence of same shall be
provided to Laurus and be satisfactory to Laurus in its sole discretion) and
Laurus shall have a first priority security interest over all assets and equity
of Teamm (and the Companies will be permitted to include the Eligible Accounts
and Eligible Inventory of Teamm in the borrowing base under the Security
Agreement pursuant to the terms conditions set forth in the Security Agreement
and the Ancillary Agreements (including, without limitation, the Joinder
Agreement, dated as of the date hereof by and between Teamm and Laurus)) and
(z) during any time while Section 19(k) of the Security Agreement, Section 5(a)
of the Stock Pledge Agreement, dated as of April 29, 2005, and amended and
restated as of April 25, 2006 among the Companies and Laurus (as amended,
modified or supplemented from time to time, the “Stock Pledge Agreement”) and/or
Section 3(g) of the Master Security Agreement, dated as of April 29, 2005 among
the Companies and Laurus (as amended, modified or supplemented from time to
time, the “Master Security Agreement”) continues to remain in effect, any sale
of the Parent’s equity interest in Teamm, or any sale by Teamm of any of its
assets (other than inventory in the ordinary course of business or obsolete and
worn-out equipment or equipment no longer necessary for its ongoing needs,
having an aggregate fair market value of not more than $100,000, subject to
further conditions) (either being, a “Teamm Transaction”), will be subject to
the prior written consent of Laurus pursuant to the terms of said Security
Agreement, Stock Pledge Agreement and Master Security Agreement, and consistent
with the terms of said Security Agreement, Stock Pledge Agreement and Master
Security Agreement, the Parent and Teamm each acknowledge that Laurus may make
such consent conditional on the repayment of all or a portion of the Obligations
using 100% of the net proceeds (as determined by Laurus in its sole discretion)
of such Teamm Transaction.

In consideration of the foregoing, the receipt and sufficiency of which is
hereby acknowledged, the Companies shall, on the date hereof, pay to Laurus
Capital Management, LLC, the investment advisor of Laurus (“LCM”), a
non-refundable servicing payment in an amount equal to $175,000. The foregoing
payment is referred to herein as the “Servicing Payment.” The parties
acknowledge that the Servicing Payment is a reasonable estimate of the expenses
that LCM will incur in monitoring and servicing the Overadvance, and the
Servicing Payment is intended to enable LCM to defray such expenses. Such
payment shall be deemed fully earned on the date hereof and shall not be subject
to rebate or proration for any reason. In further consideration of the
foregoing, the receipt and sufficiency of which is hereby

 

3



--------------------------------------------------------------------------------

acknowledged, the Parent shall issue and transfer to Laurus 100,000 duly
authorized and validly issued shares of Common Stock of the Parent, each with a
par value of $0.001 per share and each subject to no liens, claims or
encumbrances (the “Additional Shares”). With respect to the acquisition of the
Additional Shares, Laurus hereby represents, warrants, and agrees that (i) the
Additional Shares are being offered and sold pursuant to an exemption from
registration contained in the Securities Act of 1933, as amended (the
“Securities Act”), (ii) Laurus is an “accredited investor” within the meaning of
Regulation D under the Securities Act, (iii) Laurus has received or has had full
access to all the information it considers necessary or appropriate to make an
informed investment decision with respect to the Additional Shares and that
Laurus has had an opportunity to ask questions and receive answers from the
Parent regarding the Parent’s and its subsidiaries’ business, management and
financial affairs, (iv) Laurus has substantial experience in evaluating and
investing in private placement transactions of securities in companies similar
to the Parent so that it is capable of evaluating the merits and risks of its
investment in the Additional Shares and has the capacity to protect its own
interests, (v) Laurus must bear the economic risk of an investment in the
Additional Shares until the Additional Shares are sold pursuant to an effective
registration statement under the Securities Act or an exemption from
registration is available with respect to such sale, and (vi) Laurus is
acquiring the Additional Shares for its own account for investment only, and not
as a nominee or agent and not with a view towards or for resale in connection
with their distribution.

The Parent further agrees that if at any time after the date hereof there is not
an effective Registration Statement covering all of the Additional Shares issued
hereunder and the Parent shall determine to prepare and file with the Securities
and Exchange Commission a registration statement relating to an offering for its
own account or the account of others under the Securities Act of any of its
equity securities, other than on Form S-4 or Form S-8 (each as promulgated under
the Securities Act) or their then equivalents relating to equity securities to
be issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans, then the Parent shall send to Laurus written notice of such
determination and, if within fifteen (15) days after receipt of such notice,
Laurus shall so request in writing, the Parent shall include in such
registration statement all or any part of such Additional Shares Laurus requests
to be registered, to the extent the Company may do so without violating
registration rights of others which exist as of the date of this Overadvance
Side Letter, subject to customary underwriter cutbacks applicable to all holders
of registration rights and subject to obtaining any required consent of any
selling stockholder(s) to such inclusion under such registration statement.

The Parent understands that it has an affirmative obligation to make prompt
public disclosure of material agreements and material amendments to such
agreements. It is the Parent’s determination that this letter and the terms and
provisions of this letter, (collectively, the “Information”) are material and
will be disclosed in an 8-K filing to be filed by the Parent within four
(4) days of the date hereof and in the form otherwise prescribed by the SEC. The
Parent has had an opportunity to consult with counsel concerning this
determination.

This letter may not be amended or waived except by an instrument in writing
signed by each of the Companies and Laurus. This letter may be executed in any
number of counterparts, each of which shall be an original and all of which,
when taken together, shall constitute one agreement. Delivery of an executed
signature page of this letter by facsimile transmission shall

 

4



--------------------------------------------------------------------------------

be effective as delivery of a manually executed counterpart hereof or thereof,
as the case may be. THIS LETTER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. This letter sets forth the
entire agreement between the parties hereto as to the matters set forth herein
and supersede all prior communications, written or oral, with respect to the
matters herein.

The Companies hereby represent and warrant to Laurus that the transaction
contemplated by or referred to in this letter (including the repayment of the
Overadvance and the repayment of any portion of the Obligations as a condition
to a TEAMM Transaction) will not violate or constitute a breach under any
provision of the Securities Purchase Agreement, dated May 15, 2006, among Parent
and the persons identified as “Buyers” therein (the “Securities Purchase
Agreement”), including without limitation Section 4(n) of the Securities
Purchase Agreement. Furthermore, the Companies hereby agree to jointly and
severally indemnify, defend, and hold harmless Laurus and its officers,
directors, affiliates, and employees from and against and all damages,
liabilities, expenses, costs, and fees (including reasonable attorneys’ fees)
resulting from any claim by a third party against Laurus arising under or
related to any provision of the Securities Purchase Agreement, including
Section 4(n) thereof.

This Overadvance Side Letter shall for all purposes be deemed to be an Ancillary
Agreement.

If the foregoing meets with the Companies’ approval please signify the
Companies’ acceptance of the terms hereof by signing below.

 

LAURUS MASTER FUND, LTD. By:  

/s/ Eugene Grin

Name:   Eugene Grin Title:   Director

 

5



--------------------------------------------------------------------------------

AGREED AND ACCEPTED ON THE DATE HEREOF:

 

ACCENTIA BIOPHARMACEUTICALS, INC. By:  

/s/ Alan M. Pearce

Name:   Alan M. Pearce Title:   Chief Financial Officer THE ANALYTICA GROUP,
INC. By:  

/s/ Steve Arikian

Name:   Steve Arikian Title:   Chairman & CEO TEAMM PHARMACEUTICALS, INC. By:  

/s/ James A. McNulty

Name:   James A. McNulty Title:   Treasurer

 

6